internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-146410-01 date date number release date index number legend agency independent system operator state bonds dear this is in response to your representative’s request on behalf of the agency for a ruling that the agency’s becoming a member of the iso will not be a deliberate action that causes the bonds to be private_activity_bonds under sec_141 of the internal_revenue_code the code facts and representations the agency is a political_subdivision of the state whose thirty-two members are all municipalities the agency was created to permit its members to secure by joint action among themselves or by contract with other utilities an adequate reliable and economical supply of electric power and energy the agency has the authority to finance own and operate electric generation transmission and related facilities the agency issued the bonds in part to refinance the acquisition of certain transmission and related facilities of the agency the transmission facilities currently the agency owns and operates the transmission facilities the electric industry is in the midst of significant changes to the way transmission services are purchased and sold as a result of the energy policy act of and various orders of the federal energy regulatory commission the ferc including order numbers and referred to as open access a primary purpose of open access is to reduce consumers’ electricity costs by allowing consumers to choose from among the various providers of electricity and therefore to obtain the least expensive supply of electricity to achieve this purpose the ferc in order number required among other items the provision of open access transmission services on a non-discriminatory basis by all ferc-jurisdictional utilities that own operate or control interstate transmission facilities and that non-jurisdictional utilities which purchase transmission services from ferc-jurisdictional utilities must provide open access transmission service to the ferc-jurisdictional utilities under terms that are comparable to the service the non-jurisdictional utility provides itself in order number the ferc required among other items ferc-jurisdictional utilities to make certain filings with the ferc with respect to forming and participating in a regional transmission organization an rto which includes independent system operators order number provides the required characteristics for rtos such as independence scope and regional configuration operational authority and short-term reliability the agency is not subject_to the jurisdiction of the ferc nonetheless the regulatory changes have changed the marketplace for electricity transmission in response to these changes the agency entered into an agreement the agreement with other transmission facilities owners to form the iso an independent system operator when the agreement becomes effective the agency will transfer operational control of the transmission facilities to the iso however the agency will retain ownership of the transmission facilities the iso will provide non-discriminatory access to the transmission facilities of its members pursuant to an open access transmission tariff the tariff both the agreement and the tariff have been approved by the ferc as being consistent with its rules promulgated under and of the federal power act u s c 824d and 824e the agency represents that it will apply the provisions of sec_1_141-7t f of the temporary income_tax regulations to the bonds law and analysis generally under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that interest on a state_or_local_bond is not excluded from gross_income if the bond is a private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 defines the term private_activity_bond to mean any bond issued as part of an issue which meets either the private_business_use_test and the private_security_or_payment_test the private business tests or the private_loan_financing_test sec_141 states that except as otherwise provided an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that an issue meets the private_security_or_payment_test of if the payment of the principal of or the interest on more than percent of the proceeds of such issue is under the terms of such issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or in payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 defines private_business_use to mean use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_141 provides that use as a member of the general_public is not taken into account sec_1_141-2 provides that an issue is an issue of private_activity_bonds if the issuer reasonably expects as of the issue_date that the issue will meet either the private_business_use tests or the private_loan_financing_test sec_1_141-2 further provides that an issue is also an issue of private_activity_bonds if the issuer takes a deliberate action subsequent to the issue_date that causes the conditions of the private business tests or the private_loan_financing_test to be met sec_1_141-7t f ii provides that an action is not treated as a deliberate action under sec_1_141-2 if it is taken to implement the offering of non-discriminatory open access tariffs for_the_use_of transmission facilities financed by an issue in a manner consistent with rules promulgated by the ferc under and of the federal power act or comparable provisions of state law sec_1_141-7t f ii also provides that this exception does not apply to the sale exchange or other_disposition of transmission facilities to a nongovernmental person sec_1 15t f provides that in general sec_1_141-7t f applies to bonds sold on or after date that are subject_to sec_1301 of the tax_reform_act_of_1986 1986_3_cb_1 however sec_1_141-15t i provides that sec_1_141-7t f may be applied to any bonds we have not determined whether the agency’s entering into the agreement will cause the private business tests or the private_loan_financing_test to be met notwithstanding we conclude that such action will not be treated as a deliberate action by the agency with respect to the bonds under sec_1_141-2 because it is an action described in sec_1_141-7t f ii the agency’s action is being taken to implement the offering of non-discriminatory open access tariffs for_the_use_of transmission facilities financed by an issue in a manner consistent with the rules promulgated by the ferc under and of the federal power act furthermore there is no sale exchange or other_disposition of the transmission facilities by the agency to a nongovernmental person conclusion the agency’s entering into the agreement will not be treated as a deliberate action by the agency with respect to the bonds under sec_1_141-2 because it is an action described in sec_1_141-7t f ii the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the bonds are tax-exempt under sec_103 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch
